Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-19 are currently pending.
Claims 1, 7 and 13 have been amended.
Claim 20 has been cancelled.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered and are persuasive.
Regarding claims 1-12, McElhinney in view of Warren teaches a system which combines above ground and below ground measurements and this grounds of rejection has been withdrawn. Claims 13-19 however do not explicitly exclude the use of downhole measurements in addition to the surface measurements. Applicant argues the previously made combination of McElhinney in view of Warren does not teach the above ground measurement of claim 13. Examiner disagrees. The comprising language of claim 13 is open ended and allows for additional elements to be present so long as the claim limitations are satisfied. Because Warren teaches the use of a combination of above and below ground sensors for depth and location determination, the rejection of McElhinney in view of Warren is maintained. 

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 1 recites “…generate a plurality of magnetic field measurements that do not include downhole measurements” which is not part of the originally filed disclosure. First, the literal language excluding downhole measurements from being used in combination with surface measurements does not appear in the originally filed specification. The closest relevant passage is [0022-0023] which describes the magnetic field measurements, but does not exclude additionally using downhole measurements. Second, the originally filed claim 1 uses the open ended comprising language which does not limit the claims to be interpreted as not able to also include downhole measurements. Third, the MPEP 2173.05(i) notes that negative limitations must have support in the original disclosure:
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Specification
The amendment filed 12/7/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: generate a plurality of magnetic field measurements that do not include downhole measurements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McElhinney (2004/0249573 as cited by applicant) in view of Warren (5,892,362 previously cited by examiner).
Regarding claim 13, McElhinney teaches a method for locating a buried casing stub comprising: 
a) identifying a target region for the buried casing stub (Figs 3a and 3b, see [0007-0008, 0027-0028]);
b) providing a casing stub locator (100) at each of a plurality of survey points in the target region (at least 177 and 177’), the casing stub locator including a vector magnetometer (110 and 120); 
c) measuring the magnitude and direction of the magnetic field at each of the plurality of survey points using the vector magnetometer so as to generate a plurality of magnetic field measurements (Figs 4-5, See [0026, 0029, 0032, 0038]); 
e) fitting the model generated in step d) to a selected model of a magnetic anomaly created by the casing stub so as to generate model fit information (fitting model of magnetic anomalies, see [0029-0034]); and wherein fitting the model includes the steps of: 
el) at each survey point, determining an azimuth relative to true north of the casing stub locator (see [0027, 0061-0062]); and 

f) determining the position and the depth of the casing stub using the model fit information (see [0035-0038]).
McElhinney does not explicitly teach wherein the locator is positioned at the surface of the earth.
Warren however teaches a similar locator method (Fig 2) including wherein the locator is positioned both underneath the surface (26) as well as at the surface (72). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of McElhinney to include the surface locator positions in order to better characterize the survey area at and around the well resulting more accurate downwell operations. Warren also explicitly teaches reduced cost by improving identification of wellbore pollutants (Col 1). 

Regarding claim 14, McElhinney in view of Warren teaches the method of claim 13 and McElhinney further teaches wherein steps b) and c) comprise: defining a survey area within the target region (Figs 5-6, see [0038-0039 and 0041]); moving a casing stub locator to each point of the survey area (see [0025, 0038-0039]); and measuring the magnetic field with the vector magnetometer at each point of the survey area (by sensors 110 and 120, see [0038-0039 and 0041]), but does not teach wherein the survey area is a grid. Warren however teaches wherein the survey area is a grid (three dimensions shown in Fig 2 and 4) as combined in claim 1 for improved survey area characterization and reduced cost.


McElhinney does not explicitly teach wherein the total station has a line of sight to the locator.
Warren however teaches a similar locator including wherein the locator has a line of sight to the total station (Fig 2 and 4). It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the locator method of McElhinney in view of Warren to include the LOS of Warren in order to facilitate communication between locators and the total station for faster processing and detection. 
 
Regarding claim 16, McElhinney in view of Warren teaches the method of claim 13, wherein the casing stub locator further comprises an accelerometer, wherein step el) further includes determining the inclination of the casing stub locator with the accelerometer (see [0055, 0090, 0097]) and step e2) further includes using the inclination of the casing sub locator to determine expected Earth magnetic field components of the measured magnetic field at the measurement location (see [0029-0030 and 0040]).

Regarding claim 17, McElhinney in view of Warren teaches the method of claim 16, and McElhinney further teaches providing a total station in the target region (computer, [0098]); determining the location of the total station (see [0028, 0038-0039]); and using the total station to measure at least one of the position of the casing stub locator within the target region or the azimuth relative to true north of the casing stub locator (see [0060-0061, 0098]).

Warren however teaches a similar locator including wherein the locator has a line of sight to the total station (Fig 2 and 4). It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the locator method of McElhinney in view of Warren to include the LOS of Warren in order to facilitate communication between locators and the total station for faster processing and detection. 

Regarding claim 18, McElhinney in view of Warren teaches the method of claim 17, and McElhinney further teaches comprising: identifying a ferrous object in proximity to the casing stub locator (Steel components, [0003, 0006, 0029-0034]) by comparing the measured magnetic field to an estimated magnetic field of the casing stub and reducing the effect of the ferrous object on the measured magnetic field (subtraction of steel objects [0034]).

Regarding claim 19, McElhinney in view of Warren teaches the method of claim 18, and McElhinney further teaches comprising the steps of: measuring the magnetic field with the magnetometer in proximity to the ferrous object and including the measurement made in proximity to the ferrous object in the model generated in step d) (see [0025, 0029-0034]).

Regarding claim 20, McElhinney teaches a casing stub locating package (100) for use in identifying a buried casing stub (175 and [0006]), the casing stub locating package comprising: 
a vector magnetometer (110, 120), the vector magnetometer adapted to detect a magnetic anomaly created by the buried casing stub (see [0025-0026, 0041, 0069-0070]); 
an accelerometer (see [0090]), the accelerometer adapted to determine the inclination of the casing stub locating package (see [0050, 0097]); and 

wherein the vector magnetometer and accelerometer are supported on a repositionable tool body.
McElhinney does not explicitly teach wherein the locator is positioned at the surface of the earth.
Warren however teaches a similar locator method (Fig 2) including wherein the locator is positioned both underneath the surface (26) as well as at the surface (72). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of McElhinney to include the surface locator positions in order to better characterize the survey area at and around the well resulting more accurate downwell operations. Warren also explicitly teaches reduced cost by improving identification of wellbore pollutants (Col 1). 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:
c) using the vector magnetometer to measure the magnitude and direction of the magnetic field at each of the plurality of surface survey points so as to generate a plurality of magnetic field measurements that do not include downhole measurements; 
d) using the plurality of magnetic field measurements to generate a model of the magnetic field of the target region; 


Claims 2-12 would also be allowable for their dependence on objected to claim 1.

The following relevant art was found based on the updated search:
Pai (2018/0038983) teaches the magnetic observatories 202A may obtain general magnetic measurements for the area near the drilling site 204, such as by consulting magnetic models and/or other data available. The vehicles 206A, 206B may be deployed near the drilling site 204 to obtain localized magnetic measurements near the drilling site 204 to improve the accuracy of calculated magnetic fields at the drilling site 204, and consequently to improve the accuracy of wellbore positioning at the drilling site 204. Alternatively or additionally, airborne and/or marine vehicles may be implemented similarly in a system for conducting pre-site surveys near, or far from, an existing drilling site. Pre-site surveys may involve control by operators to determine, based on magnetic field measurement, locations for exploration and/or drilling.
Cuevas (2016/0291192) teaches the electric field may comprise a plurality of measurements that correspond to sources at a plurality of locations above the subsurface area. Measuring the electric field may comprise emitting electric current using sources positioned above the subsurface area and measuring the earth's response to the emitted electric current. Adjusting the resistivity model based on the misfit may comprise adjusting the resistivity model in order to reduce the misfit. The measured electric resistivity in the well may be measured before the electromagnetic survey operation is performed. The resistivity model may be used to determine locations of resistivity inhomogeneities in the subsurface area, a location of a water or an oil reservoir in the subsurface area, or a distribution of electrical properties in the subsurface area.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                 

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867